Reff v Youngblood (2017 NY Slip Op 04633)





Reff v Youngblood


2017 NY Slip Op 04633


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, DEJOSEPH, CURRAN, AND TROUTMAN, JJ.


642 CA 16-02044

[*1]JOANN REFF, INDIVIDUALLY AND AS ADMINISTRATOR OF THE ESTATE OF OTIS N. REFF, JR., DECEASED, PLAINTIFF-RESPONDENT,
vANNA MELYNNE YOUNGBLOOD, M.D., ET AL., DEFENDANTS, AND MAHMOUD HAMZA, M.D., DEFENDANT-APPELLANT. 


MARTIN, GANOTIS, BROWN, MOULD & CURRIE, P.C., DEWITT (DANIEL P. LARABY OF COUNSEL), FOR DEFENDANT-APPELLANT.
DEFRANCISCO & FALGIATANO LLP, EAST SYRACUSE (JEFF D. DEFRANCISCO OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Jefferson County (James P. McClusky, J.), entered July 19, 2016. The order, insofar as appealed from, denied in part the motion of defendant Mahmoud Hamza, M.D., for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: Mahmoud Hamza, M.D. (defendant), appeals from an order that, inter alia, denied his motion for summary judgment dismissing the cause of action asserted against him for medical malpractice arising from his treatment and care of plaintiff's decedent. We affirm. Supreme Court properly concluded that plaintiff raised triable issues of fact by submitting the affirmation of a physician who averred that there was a departure from the accepted standard of care and that such departure was a proximate cause of decedent's injuries (see generally Bagley v Rochester Gen. Hosp., 124 AD3d 1272, 1273; O'Shea v Buffalo Med. Group, P.C., 64 AD3d 1140, 1140-1141, appeal dismissed 13 NY3d 834). Furthermore, the court properly concluded that there is an issue of fact whether defendant's alleged refusal to administer anesthesia before performing surgery on decedent constitutes malicious conduct sufficient to support an award of punitive damages (see Graham v Columbia Presbyt. Med. Ctr., 185 AD2d 753, 754-756; see generally Dupree v Giugliano, 20 NY3d 921, 924, rearg denied 20 NY3d 1045).
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court